DETAILED ACTION
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 14-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Ols USPAT No. 8,374,725 (hereinafter Ols).
Regarding claims 1-4, 8, 14-16, 18 and 20 discloses all the claimed limitations as outlined below:
Claim 1 and corresponding claims 14 and 20 -  A method, comprising: tapping, using a network data tap device communicatively coupled to an industrial control system (ICS), input/output (I/O) data from a controller of the ICS an industrial control system (ICS) while the controller executes first control code to control one or more ICS devices of the ICS, the tapped I/O data including first data used during execution of the first control code; obtaining second data generated at the ICS or generated by a sensor external to the ICS, the second data not used during execution of the first control code; transmitting the tapped I/O data over a communications network from the network data tap device to a second system; and after receiving the tapped I/O data, executing, via the second system, using at least the first data and the second data, second control code comprising an original or modified version of all or a subset of the first control code of the ICS, wherein the second control code executes in response to receiving the tapped 11O data.
(See Fig 1A - - It can be noted that the Iegacy control system 101 described in OLS is being interpreted as the claimed ICS.  The legacy system executes the first control code and controls the legacy components.  
The new/updated/retrofit system including the remote server 132 is being interpreted as the claimed second system.  The remote server 132 receives data from both the legacy system and retrofit system.


C1 L40-67 - - The climate control system has legacy components, legacy controller, legacy thermostats in different zones. The legacy components communicate and interact with the retrofit control system. In addition, the legacy components and the updated components coexist and could be controlled using the shared retrofit controllers.  
C7 L47-52 - - The retrofit/updated components/controllers/sensors are being interpreted as the external sensors associated with the second data.  
C8 L47-55 - - The second system/remote server 132 uses data from both the legacy system and the new/updated/retrofit system.  Remote server may perform control functions instead of, or in addition to, controllers 124a-n.  As a result, the remote sever/second control code comprises an original or modified version of all or a subset of the first control code of the legacy system/ICS).

Claim 2 and corresponding claim 15 - The method of claim 1, wherein executing the second control code comprises: executing, using at least the first data, a process of the first control code at a faster rate than it is executed by the first control code (C8 L50 - - Remote server stores and runs updates for the legacy system to function better and faster).

Claim 3 - The method of claim 1, wherein executing the second control code comprises: executing, using at least the second data, is configured to execute a process that is not executed by the first control code (C8 L47-55 - - The second system/remote server 132 uses data from both the legacy system and the new/updated/retrofit system.  Remote server may perform control functions instead of, or in addition to, controllers 124a-n).  

Claim 4 and corresponding claim 16 - The method of claim 3, where execution of the first control code by the ICS generates a first human readable ICS text output providing an indication of a first parameter of the ICS, and wherein execution of the second control code generates the first human readable ICS text output and a second human readable ICS text output providing an indication of a second parameter of the ICS, wherein the second human readable ICS text output is not generated by execution of the first control code (C6 L48-67 - - thermostats and computers of both legacy system and new system provide output in text format in order to allow humans to read information and interact with the system).

Claim 8 and corresponding claim 18 - The method of claim 1, further comprising: providing an output of the execution of the second control code to a trained model to predict a future event involving the ICS or to prescribe maintenance of the ICS (C11 L59-67 and C12 L1-9 - - using learning features for prediction purposes.  In addition, it can be noted that a trained model is being considered as conventional model because the claim language does not clearly and positively point out how the model has been trained).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ols USPAT No. 8,374,725 (hereinafter Ols) in view of Zipper et al., “Keeping the Digital Twin up-to-date – Process Monitoring to identify Changes in a Plant”, 2018 IEEE (hereinafter Zipper).
Regarding claims 5-7, 9-13, 17 and 19, Ols discloses all the limitations of the base claims as outlined above.  
Furthermore, regarding claims 8, 10, 12, 13 and 18 Ols teaches:
Claim 8 and corresponding claim 18 - providing an output of the execution of the second control code to a trained model to predict a future event involving the ICS or to prescribe maintenance of the ICS  (C11 L59-67 and C12 L1-9 - - using learning features for prediction purposes.  In addition, it can be noted that a trained model is being considered as conventional model because the claim language does not clearly and positively point out how the model has been trained).

Claim 10 - to predict a future event involving the ICS or to prescribe maintenance of the ICS (C11 L59-67 and C12 L1-9 - - using learning features for prediction purposes).

Claim 12 - extracting, via the second system, human readable text output from the tapped I/O data, wherein the human readable text output provides an indication of a parameter of the ICS (C6 L48-67 - - thermostats and computers of both legacy system and new system provide output in text format in order to allow humans to read information and interact with the system).

Claim 13 - to predict a future event involving the ICS or to prescribe maintenance of the ICS (C11 L59-67 and C12 L1-9 - - using learning features for prediction purposes).

Regarding claims 5-7, 9, 10-11, 13, 17 and 19 Ols fails to clearly specify: 
Claim 5 - - The method of claim 1, wherein the controller is a programmable logic controller.

Claim 6 - - The method of claim 5, wherein executing the second control code comprises: executing, is executed using a virtual machine of the second system, the second control code.

Claim 7 and corresponding claim 17 - -  The method of claim 6, further comprising: emulating, using at least the tapped I/O data, wherein the virtual machine is configured to use the tapped I/O data to emulate a processing device of the controller, input components of the controller, and output components of the controller.

Claim 9 and corresponding claim 19 - - The method of claim 1, further comprising: running, via the second system, using at least the tapped I/O data, a digital twin that provides a virtual representation of a device, process, or system of the ICS, wherein the digital twin is run using the tapped I/O data.

Claim 10 - The method of claim 9, further comprising: providing i) an output of the execution of the second control code and ii) an output of running the digital twin to a trained model.

Claim 11 - The method of claim 9, wherein the digital twin provides the virtual representation using one or more physics models representing the device, process, or system.

Claim 13 - The method of claim 12, further comprising: providing i) an output of the execution of the second control code and ii) an output of running the digital twin; and iii) the extracted human readable text output to a trained model.

However, regarding claims 5-7, 9, 10-11, 13, 17 and 19, Zipper teaches: 
Claim 5 - - The method of claim 1, wherein the controller is a programmable logic controller  (Fig 2 – A PLC controller is part of the architecture for the digital twin.  In the architecture, monitoring models are compared with measurements from the plant).

Claim 6 - - The method of claim 5, wherein executing the second control code comprises: executing, is executed using a virtual machine of the second system, the second control code  (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin).

Claim 7 and corresponding claim 17 - -  The method of claim 6, further comprising: emulating, using at least the tapped I/O data, wherein the virtual machine is configured to use the tapped I/O data to emulate a processing device of the controller, input components of the controller, and output components of the controller (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin).

Claim 9 and corresponding claim 19 - - The method of claim 1, further comprising: running, via the second system, using at least the tapped I/O data, a digital twin that provides a virtual representation of a device, process, or system of the ICS, wherein the digital twin is run using the tapped I/O data (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin).

Claim 10 - The method of claim 9, further comprising: providing i) an output of the execution of the second control code and ii) an output of running the digital twin to a trained model (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin. In addition, it can be noted that a trained model is being considered as conventional model because the claim language does not clearly and positively point out how the model has been trained).

Claim 11 - The method of claim 9, wherein the digital twin provides the virtual representation using one or more physics models representing the device, process, or system (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin).

Claim 13 - The method of claim 12, further comprising: providing i) an output of the execution of the second control code and ii) an output of running the digital twin; and iii) the extracted human readable text output to a trained model (Section II - - Virtual models used in virtual commissioning consist of a behavioural part and a geometry part. Models can divided in the physical and the logical aspect. These two aspects of the system can be used as access points for the monitoring, to enable a digital twin. In addition, it can be noted that a trained model is being considered as conventional model because the claim language does not clearly and positively point out how the model has been trained).

Ols and Zipper are analogous art because they are from the same field of endeavor. They both
relate remotely monitoring controlling systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above control system that includes multiple controllers and sensors, as taught by Ols, and incorporating the concept of utilizing virtual machines and associated virtual representations, as taught by Zipper.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified manner of managing diverse interfaces when retrofitting equipment to already existing equipment, as suggested by Zipper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119